Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 18, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144316                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  _______________________________________                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  In re Conservatorship of DEANNA                                                                                     Justices
  THERESA CISNEROS.
  _______________________________________
  MARK A. FULLMER, Successor Conservator
  of DEANNA THERESA CISNEROS, a
  Protected Person,
         Petitioner-Appellee,
  v                                                                 SC: 144316
                                                                    COA: 298922
  AUTO CLUB INSURANCE ASSOCIATION,                                  St. Clair PC: 07-110072-CA
             Respondent-Appellant.
  _______________________________________/

         On order of the Court, the application for leave to appeal the September 27, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Johnson v Recca (Docket No. 143088) and Douglas v Allstate (Docket No.
  143503) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 18, 2012                      _________________________________________
           h0411                                                               Clerk